Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 1 of 9


                                   EXHIBIT E

                       (Financial Disclosure Document)




                                       1
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 2 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 3 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 4 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 5 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 6 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 7 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 8 of 9
Case 20-17355   Doc 37-5   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  E Page 9 of 9
